Case 3:20-cv-00503-TJC-JBT Document 7 Filed 08/28/20 Page 1 of 2 PageID 83




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                         JACKSONVILLE DIVISION


  ARNOLD H. THOMAS,

        Plaintiff,

  v.                                               Case No. 3:20-cv-503-J-32JBT

  STATE OF FLORIDA, JAMES H.
  DANIELS, Judge in and for the
  Fourth Judicial Circuit, Nassau
  County, and STEVEN M.
  FAHLGREN, Judge in and for the
  Fourth Judicial Circuit, Nassau
  County,

        Defendants.



                                     ORDER

        This case is before the Court on pro se Plaintiff Arnold H. Thomas’s

  Motion to Proceed In Forma Pauperis (Doc. 2). On August 6, 2020, the assigned

  United States Magistrate Judge issued a Report and Recommendation (Doc. 6),

  recommending that the motion be denied and that the case be dismissed for lack

  of subject matter jurisdiction.

        No party has filed an objection to the Report and Recommendation, and

  the time in which to do so has passed. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P.
Case 3:20-cv-00503-TJC-JBT Document 7 Filed 08/28/20 Page 2 of 2 PageID 84




  72(b); M.D. Fla. R. 6.02(a). Upon de novo review of the file and for the reasons

  stated in the Report and Recommendation (Doc. 6), it is hereby

          ORDERED:

          1.   The Report and Recommendation of the Magistrate Judge (Doc. 6)

  is ADOPTED as the opinion of the Court.

          2.   Plaintiff Arnold H. Thomas’s Motion to Proceed In Forma Pauperis

  (Doc. 2) is DENIED as moot.

          3.   The Amended Complaint (Doc. 5) is DISMISSED with prejudice

  for lack of subject matter jurisdiction.

          4.   The Clerk shall close the file.

          DONE AND ORDERED in Jacksonville, Florida the 28th day of August,

  2020.




                                                  TIMOTHY J. CORRIGAN
                                                  United States District Judge

  tnm
  Copies:

  Honorable Joel B. Toomey
  United States Magistrate Judge

  Arnold H. Thomas
  802 Diane Dr.
  Fernandina Beach, FL 32034




                                             2
